DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive.
	On page 7 of the most recent remarks, Applicant makes the conclusory statement “Thus, Kitaoka fails to disclose the features as recited in the pending claims” without actually identifying which of the features Kitaoka fails to disclose.  As such, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
	Examiner also disagrees with Applicant’s statement that “In rejecting the claims, it is also admitted that Kitaoka fails to disclose circuitry configured to adjust, with different adjustment values, application waveform shapes of at least two of the plurality of drive pulses applied to the pressure generating element” (page 7 of remarks).  In fact, page 4 of the Non-Final Office Action presents an anticipation-rejection based on Kitaoka’s disclosure.
	Because there was also a rejection from an alternative viewpoint, Applicant does address the Kobayashi reference.  However, Applicant does not provide any arguments against combined teachings of Kitaoka and Kobayashi, much less how the recent amendments would avoid such teachings.
.

Claim Objections
Claim 1 is objected to because they include reference characters which are not enclosed within parentheses (i.e. “liquid discharger 33”).
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1/2) as anticipated by Kitaoka (US 2011/0063351 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Kitaoka in view of Kobayashi et al. (US 2005/0200639 A1).
Regarding claims 1, 8, and 9:
	Kitaoka discloses a liquid discharge apparatus comprising:
	a liquid discharger (34) including a nozzle (104) to discharge liquid (Fig. 3);
	an individually controllable switch (715) for each nozzle (paragraphs 74-77); and
	circuitry (Fig. 6) configured to:
		generate and output a common drive waveform (Pv) including a plurality of drive pulses (P1-P6) for discharging the liquid (paragraph 87 & Fig. 7);
		select one or more of the plurality of drive pulses from the common drive waveform and apply the one or more of the plurality of drive pulses to a pressure generating element (121) of the liquid discharger (paragraphs 86-88 & Fig. 7); and
		adjust the common drive waveform, with different adjustment values (M0-M3), application waveform shapes of at least two of the plurality of drive pulses applied to the pressure generating element (at least P4-P5 are adjusted: paragraphs 77, 94 & Fig. 7) via controlling a timing of a transition of the switch from a first state (H) to a second state (L) to control a shape of the waveform (paragraphs 74-77 & Fig. 7),
wherein, for each drive pulse of the common drive waveform, two types of adjustments (each droplet control signal M0-M3 makes a different adjustment) can be individually performed for each nozzle (paragraphs 74-77 & Fig. 7).
	In an alternative viewpoint, Kitaoka does not expressly disclose adjusting the common drive waveform, with different adjustment values, application waveform shapes of at least two of the plurality of drive pulses applied to the pressure generating element.
	However, Kobayashi et al. disclose a liquid discharge apparatus that is able to adjust an amount of ink ejected from nozzles (200) of a liquid discharger (401: paragraph 66) by including circuitry (402: Fig. 4) configured to adjust, with different adjustment values (CRD), application waveform shapes of drive pulses applied to a pressure generating element (see Fig. 
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Kitaoka’s circuitry to include the relevant adjusting circuitry disclosed by Kobayashi et al., so as to enable adjustment of the amount of ink ejected from nozzles.
Regarding claim 2:
	Kitaoka’s modified apparatus comprises all the limitations of claim 1, and Kitaoka also discloses that the liquid discharger includes a plurality of nozzles, including the nozzle to discharge liquid (paragraph 61),
	wherein the circuitry is configured to:
		hold the different adjustment values for the plurality of nozzles (M0-M3 are held at least in decoder 713: & paragraphs 76-77 & Fig. 6); and
		change a timing of turning on and off the individually controllable switch to input the plurality of drive pulses,  in accordance with the different adjustment values held in the circuitry (paragraph 75 & Fig. 12).
	Alternatively, Kobayashi further discloses that the circuitry is configured to:
		hold the different adjustment values for a plurality of nozzles (at least in SR 405, latch 404: paragraph 48 & Fig. 4); and
		change a timing of turning on and off a switch (403) to input the plurality of drive pulses, in accordance with the different adjustment values held in the circuitry (paragraph 66 & Figs. 4-5).
Regarding claim 3:
	Kitaoka’s modified apparatus comprises all the limitations of claim 2, and Kobayashi also disclose that the circuitry is configured to:

	read a state of the selection signal when a count start trigger signal (LCK) as a trigger for starting counting by the counter transitions from a first state to a second state (paragraphs 51, 59 & Fig. 5); and
	turn off the individually controllable switch (“open”) when a count value (CTO) counted from when the count start trigger signal transitions from the second state to the first state becomes the one of the different adjustment values selected based on the selection signal (paragraph 60 & Fig. 5).
Regarding claim 4:
	Kitaoka’s modified apparatus comprises all the limitations of claim 1, and Kitaoka also discloses that the plurality of drive pulses of the common drive waveform includes a first falling waveform element (a1), a first falling holding waveform element (b1) that holds a potential having fallen by the first falling waveform element (Figs. 10, 12), and a second falling waveform element (a2) that falls from the potential held by the first falling holding waveform element (Figs. 7, 10),
	wherein the circuitry is configured to turn off switch in the first falling holding waveform element (at least for the large droplet: Fig. 12).
Regarding claim 5:
	Kitaoka’s modified apparatus comprises all the limitations of claim 1, and Kitaoka also disclose that the liquid discharger is configured to discharge the liquid as droplets of at least two different sizes (paragraph 100), the droplets including a first droplet (“small droplet”) and a second droplet (“large droplet”) of different sizes (Fig. 12),
	wherein the plurality of drive pulses includes:
	a first drive pulse (e.g. P12) used for discharging the first droplet (Fig. 12); and

	wherein, when a drive pulse used in common for discharging of the first droplet and discharging of the second droplet is applied to the pressure generating element, the drive pulse used in common has a same application waveform shape in the discharging of the first droplet and the discharging of the second droplet (Fig. 12).
Regarding claim 6:
	Kitaoka’s modified apparatus comprises all the limitations of claim 5, and Kitaoka also disclose that the first droplet is a small droplet (Fig. 12), and the second droplet is a large droplet or a medium droplet (Fig. 12).
Regarding claim 7:
	Kitaoka’s modified apparatus comprises all the limitations of claim 5, and Kitaoka also discloses that the circuitry is configured to adjust a discharge amount of one of the first droplet and the second droplet and a discharge speed of the other of the first droplet and the second droplet (paragraphs 134, 145-146, 153).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853